United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montrose, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2273
Issued: June 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2009 appellant filed a timely appeal from an April 10, 2009 decision
of the Office of Workers’ Compensation Programs concerning a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established greater than 15 percent impairment of her
right upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On October 24, 2007 appellant, then a 47-year-old clerk, filed an occupational disease
claim (Form CA-2) for a rotator cuff tear. She indicated that lifting parcels above her shoulders
caused her condition. The Office accepted the claim for impingement of the right shoulder and
right rotator cuff tear. On December 21, 2007 appellant underwent right shoulder cuff repair,
subacromial debridement, and biceps tendonesis, which the Office authorized. She returned to
work with restrictions on January 31, 2008 but stopped work July 25, 2008 to undergo an

authorized open distal claviculectomy performed by Dr. Vineet Singh, a Board-certified
orthopedic surgeon. Appellant was released to limited-duty work with restrictions on
September 11, 2008. On January 6, 2009 she underwent a functional capacity evaluation that
was ordered by Dr. Singh.1 On February 10, 2009 Dr. Singh opined that appellant had reached
maximum medical improvement and released her to modified work. The Office paid appropriate
compensation benefits.
In a January 28, 2009 report, Dr. Glen E. Oren, a Board-certified orthopedic surgeon and
associate of Dr. Singh, noted the history of injury and appellant’s medical treatment thereafter.
He noted his examination findings, which included well-healed arthroscopy portal site scars from
which appellant was nontender on palpation and from which she had palpation contraction
function in her posterior, middle and anterior right deltoid. No trapezial, paracervical or
parascapular muscle spasm was appreciated. Dr. Oren reviewed appellant’s restricted duty
request and opined, once maximum medical impairment status was declared, appellant was
capable of restricted duty, as outlined in her restricted-duty request, for eight hours a day.
On March 5, 2009 appellant filed a claim for a schedule award. She submitted a
March 3, 2009 report, from Dr. Ellen W. Price, an osteopath Board-certified in physiatry.
Dr. Price noted the history of injury, presented her physical examination findings from
February 20, 2009 and assessed mild to moderate subluxation with synovial hypertrophy. She
opined that appellant was at maximum medical improvement. Dr. Price noted appellant’s elbow
had 140 degree elbow flexion, 0 degree extension and 90 degrees supination and pronation.
Shoulder flexion was 125 degrees, extension 20 degrees, abduction 150 degrees, adduction 30
degrees, internal rotation 60 degrees, external rotation 60 degrees. Dr. Price noted that appellant
had evidence of mild to moderate crepitus and some mild to moderate instability while doing
range of motion. Under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), she opined that appellant had 20 percent
right upper extremity impairment. Dr. Price advised that appellant had nine percent range of
motion impairment for the shoulder. She also advised that appellant had impairment of the
glenohumeral joint secondary to multiple surgeries and synovial hypertrophy. Under Table 1618 of the A.M.A., Guides, Dr. Price noted that the maximum glenohumeral impairment equated
to 60 percent impairment of the upper extremity and, under Table 16-19 of the A.M.A., Guides,
she found that appellant had a moderate or 20 percent joint impairment from the synovial
hypertrophy. She multiplied the 60 percent impairment due to impairment of the glenohumeral
joint by the 20 percent impairment to find 12 percent impairment of the glenohumeral joint.
Dr. Price then combined the range of motion impairment of 9 percent with the glenohumeral
joint impairment of 12 percent to find 20 percent right upper extremity impairment.
On April 3, 2009 an Office medical adviser reviewed the medical evidence of record. He
opined that appellant reached maximum medical improvement on January 6, 2009, the date the
functional capacity evaluation was performed. The medical adviser opined that appellant had 15
percent right arm impairment. He advised this was for loss of right shoulder range of motion and
for undergoing a distal clavulectomy. The medical adviser disagreed with Dr. Price’s rating for
1

The functional capacity evaluation noted right arm active motion of 150 degrees of flexion, 85 degrees of
external rotation, 65 degrees of internal rotation and 140 degrees of abduction.

2

synovial hypertrophy. He advised that, under Table 16-19, page 500 of the A.M.A., Guides,
there must be a visibly apparent or palpatory evidence of synovial hypertrophy. The medical
adviser noted that Dr. Price did not document what findings were present for synovial
hypertrophy in the physical examination portion of her report. He noted that Dr. Oren had
evaluated appellant one month earlier and indicated that appellant’s scars had healed and there
was no pain with palpation. Dr. Oren did not mention a finding of synovial hypertrophy. Thus,
the Office medical adviser did not recommend a rating for synovial hypertrophy as the record did
not support either visual or palpatory evidence of the condition as required under Table 16-19.
Furthermore, he noted that Dr. Price had combined impairments for loss of range of motion with
synovial hypertrophy which is not allowed under page 500 of the A.M.A., Guides.
The Office medical adviser noted that appellant underwent a distal clavicle resection and,
under Table 16-27, page 506 of the A.M.A., Guides, she was eligible for 10 percent upper
extremity impairment. He then stated that, under pages 475, 476 and 478 of the A.M.A., Guides,
the “maximum active” shoulder motion taken by a goniometer must be used to rate impairment.
The medical adviser noted the greatest shoulder range of motion was found during the functional
capacity evaluation and used those values to rate appellant’s impairment. Under Figure 16-40,
page 476 of the A.M.A., Guides, he found 150 degrees flexion equaled two percent impairment
and 20 degrees extension equaled two percent impairment. Under Figure 16-43, page 477 of the
A.M.A., Guides, the Office medical adviser found that 30 degrees adduction equaled 1 percent
impairment and 150 degrees abduction equaled 1 percent impairment. Under Figure 16-43, page
479 of the A.M.A., Guides, he found 65 degrees internal rotation equaled 2 percent impairment
and 85 degrees external rotation equaled zero percent impairment. The medical adviser found
that the total range of motion impairments equaled six percent. He combined the 6 percent range
of motion impairment with 10 percent impairment for distal clavicle resection to total 15 percent
right arm impairment.
By decision dated April 10, 2009, the Office granted appellant a schedule award for 15
percent right upper extremity. The award represented 46.8 weeks of compensation and covered
the period January 6 to November 29, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

3

equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5
ANALYSIS
The Office accepted appellant’s claim for impingement of the right shoulder and right
rotator cuff tear and authorized appellant’s surgeries, which included right shoulder cuff repair,
subacromial debridement, biceps tendonesis, and an open distal claviculectomy. By decision
dated April 10, 2009, appellant received a schedule award for 15 percent permanent impairment
of the right upper extremity. This was based on the Office medical adviser’s review of the
medical file.
The Board notes that the report of appellant’s physician, Dr. Price, is not in conformance
with the relevant standards of the A.M.A., Guides, with regard to her impairment finding of the
glenohumeral joint secondary to surgery and synovial hypertrophy. Dr. Price calculated 12
percent impairment of the glenohumeral joint secondary to multiple surgeries and synovial
hypertrophy under Tables 16-18 and 16-19 of the A.M.A., Guides and combined it with the
range of motion impairment. Impairments from the disorders considered under section 16.7,
which addresses impairment of the upper extremity due to synovial hypertrophy, are under the
category of “other disorders” and are usually estimated by using other impairment evaluation
criteria. The section states “[t]he criteria described in this section should be used only when the
other criteria have not adequately encompassed the extent of the impairment.6 (Emphasis in the
original.) The A.M.A., Guides further provide, with regard to joint impairment due to synovial
hypertrophy, that it is a sign of an inflammatory arthritic process that can progress through
varying the manifestations listed above, including decreased motion. “If synovial hypertrophy is
the only finding, the joint impairment is rated according to Table 16-19 and multiplied by the
relative maximum value of the joint involved (Table 16-18). It cannot be combined with
impairment due to decreased joint motion or other findings.”7 Since Dr. Price provided a range
of motion rating for appellant’s right shoulder, this impairment cannot be combined with
impairment due to synovial hypertrophy under the A.M.A., Guides. Additionally, there is no
evidence in Dr. Price’s report as to what findings were present to support her finding of a
moderate or palpably apparent joint swelling from synovial hypertrophy. The Office medical
adviser properly noted that the other medical evidence of record did not support either visual or
palpatory evidence of synovial hypertrophy as required under Table 16-19, page 500 of the
A.M.A., Guides. Therefore, there is insufficient justification to allow a rating for synovial
hypertrophy.
The Office medical adviser reviewed the medical evidence and opined that appellant had
a right upper extremity impairment of 15 percent. He properly applied the A.M.A., Guides to the
evidence of record. Under Table 16-27, page 506 of the A.M.A., Guides, the Office medical
5

20 C.F.R. § 10.404. Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed. 2001). See
also Linda Beale, 57 ECAB 429 (2006).
6

A.M.A., Guides 499.

7

See id. at 500.

4

adviser could properly find 10 percent upper extremity impairment for the distal clavicle
resection. The Board finds that this is proper under the A.M.A., Guides. For lost range of
motion, the medical adviser stated that he correlated the findings of the January 6, 2009
functional capacity evaluation to the A.M.A., Guides to determine appellant’s range of motion
shoulder impairment. He noted basing range of motion findings on the functional capacity
evaluation as these showed the greatest shoulder range of motion; however, a review of his
report shows that the medical adviser actually used Dr. Price’s findings for shoulder extension
and adduction as the functional capacity evaluation does not contain measurements for these
motions. The medical adviser did not explain why he found some of Dr. Price’s range of motion
findings to be accurate but not other range of motion findings. Thus, in these circumstances, the
Board finds that Dr. Price’s more recent and complete measurements should be used to calculate
impairment due to lost shoulder range of motion.8
Under Figure 16-40, page 476 of the A.M.A., Guides, Dr. Price properly found 125
degrees of flexion equaled three percent impairment and 20 degrees extension equaled two
percent impairment. Under Figure 16-43 page 477 of the A.M.A., Guides, she properly found
that 30 degrees adduction equaled one percent impairment and 150 degrees abduction equaled
one percent impairment. Under Figure 16-43, page 479 of the A.M.A., Guides, Dr. Price
properly found 60 degrees internal rotation equaled two percent impairment and 60 degrees
external rotation yielded no percent impairment. She properly added these range of
measurements to equal nine percent impairment for lost shoulder range of motion. Under the
Combined Values Chart on page 604, the 10 percent impairment due to open distal clavicle
resection combined with 9 percent range of motion impairment equals 18 percent impairment.
Thus, the Board will modify the Office’s decision to find that appellant has 18 percent
impairment of the right arm.
On appeal, appellant asserts that Dr. Price’s opinion should prevail. As explained,
Dr. Price provided insufficient findings to support 12 percent impairment of the glenohumeral
joint secondary to multiple surgeries and synovial hypertrophy. Even if such impairment were
supported, it could not be combined with impairment for lost range of motion. Also, as noted,
the Board finds that Dr. Price’s loss of shoulder motion findings were a proper basis on which to
base the lost range of motion component of appellant’s impairment.
CONCLUSION
The Board finds that appellant is entitled to 18 percent right upper extremity
impairment.

8

Cf. Michelle L. Collins, 56 ECAB 552 (2005) (the Board has held that the impairment rating of an examining
physician may take precedence over the opinion of an Office medical adviser when considering subjective factors).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 10, 2009 is affirmed, as modified.
Issued: June 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

